DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 9/7/2022 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have not been overcome.  
Claims 1, 3-8, 10-15, 17-20 are amended.
Claims 1-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
Regarding claim 15, a computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; 
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: 
program instructions to monitor a query associated with one or more users for digital content in an online a digital twin in a digital twin marketplace, wherein the digital twin represents an evolving virtual data model that mimics a physical asset and state changes of the physical asset;
program instructions to determine that the digital content was not found;
program instructions to receive new digital content to the digital twin marketplace; 
program instructions to determine that the new digital content corresponds to the query for which the digital content was not found;
program instructions to determine that the one or more users logged in to the digital twin marketplace subsequent to the new digital content being received; and
responsive to determining that the one or more users logged in to the digital twin  marketplace subsequent to the new digital content being received, program instructions to send a notification of the new digital content to the one or more users.
The underlined limitations of claim 15 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 1 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for tracking and storing information associated with user product queries in order to identify available and unavailable products for consumption, and further allow notification presentations for items that aren’t available. This concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to collect and store data in order to provide to match user queries with products whether it be at the time of search, or later at the time of product availability. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas [see again MPEP 2106.04(a)(1)(II)(B)].
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 15, the Examiner acknowledges the recitation of a computer system comprising: one or more computer processors and one or more computer readable storage media. The recited computing components and their performance functions are being considered “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the claimed computing components are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as a digital twin marketplace). In other words, the claimed computing components merely receive, track, store and transmit data, and these steps are being considered as the only functions performed by the processor and storage media, and as such are seen as the basic and well known functions performed by such computing devices. 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see 2106.04(d)].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15, taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the recited processors and storage media are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification require any specific types of devices that are used, rather provide numerous examples of the types of generic devices that could be used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices, beyond their basic capabilities. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. monitoring queries, determining whether content was received, sending notification, etc.) 
Storing and retrieving information in memory (e.g. determining if content is found, receiving new content, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 15 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept ("significantly more") under Step 2B, ad is therefore ineligible for patenting.
Independent claims 1 and 8 recite substantially similar limitations as claim 15 and as such are rejected under a substantially similar rationale seen above. 
Dependent claims 2 – 7, 9 – 14, and 16 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 7, 9 – 14, and 16 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the type of information that is stored, what steps are performed to generate and execute the notification process and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 7, 9 – 14, and 16 – 20are understood to recite at least similar abstract concepts as those discussed regarding claim 15.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 7, 9 – 14, and 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 15, the limitations of claims 2 – 7, 9 – 14, and 16 – 20 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 7, 9 – 14, and 16 – 20also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 7, 9 – 14, and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 7 – 11, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al., US 7912852 B1 (hereafter referred to as “McElroy”) in view of Kumar et al., US 7933818 B1 (hereafter referred to as “Kumar”) in further view of US 20200401576 A1 to Yerli.
Regarding claim 1, McElroy discloses a computer-implemented method comprising: monitoring, by one or more computer processors, a query associated with onto or more users for content in an online marketplace [see Col 4, Lines 15 – 16 and 31 - 33 (The electronic marketplace provides users a way to locate an item through interaction with a search engine, the aggregated search history information may be maintained and stored in the user information data); Examiner interprets storing aggregated search information as “monitoring”];
determining, by one or more computer processors, that the content was not found [see Col 2, Lines 50 – 55 (if the particular item is not purchasable through the system, the product information of the particular item may not yet be stored in the data store where the system obtains search results for the search query. As a result, the search query may return search results where information about the particular item can not be found)];
receiving, by one or more processors, new content to the online marketplace [see Col 4, Lines 10 – 14 (the electronic marketplace may update item information in catalog detail data, based on the new information provided from the third party. The third party may include a merchant, manufacturer, advertisement agent, seller, etc.)];
determining, by one or more computer processors, that the new content corresponds to the query for which the content was not found [see Col 10, Lines 56 – 62 (if the catalog data store is updated because product information about a new item is provided from a merchant or a manufacture, the system may check if any of a notification requests is related to the new item. For another example, the system may work through the list of future notification requests once a week or once a month to check if any of the searched items become available); Examiner notes that notification requests are based on previous searches for specific items, as such are interpreted to be the corresponding query];
sending, by one or more computer processor a notification of the new content to the one or more users [see Col 3, Lines 5 – 7 (upon detecting the availability of the item, the system sends the user a notification that informs the user that the item becomes available for purchase)].
While McElroy discloses the idea of sending a notification to a user of the new content being added [see Col 3, Lines 5 – 7 (upon detecting the availability of the item, the system sends the user a notification that informs the user that the item becomes available for purchase)], McElroy fails to teach or suggest determining, that the one or more users logged in to the online marketplace subsequent to the new content being received; and then sending the notification in response to the determination; and digital content in an online a digital twin in a digital twin marketplace, wherein the digital twin represents an evolving virtual data model that mimics a physical asset and state changes of the physical asset; digital twin marketplace; digital content.
However, Kumar teaches determining, that the one or more users logged in to the online marketplace subsequent to the new content being received [see Col 6, Lines 51 – 60 (personalized state-change notification messages are generated for each of the remaining users each such message may be personalized by including an indication of when the user previously viewed the associated item, and/or by indicating the amount by which the relevant item attribute has changed since such viewing (note that this amount may be different for different users). The notification messages generated for a given user over a period of time may be aggregated in storage until the user returns to the web site);
and responsive to determining that the one or more users logged in to the online marketplace subsequent to the new content being received, sending, by one or more computer processor a notification of the new content to the one or more users [see Col 8, Lines 3 – 8 (the offer may alternatively (or additionally) be presented during a Subsequent browsing session, such as the next time the user returns to the web site. Although a pop-up window is used in the illustrated example, the offer may alternatively be embedded within a web page requested by the user”)].
One of ordinary skill in the art would have recognized that the known techniques described by reference in Kumar would have been applicable to the invention of McElroy as they both share common functionality and purpose namely– notifying users of available products. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of monitoring when a user enters a marketplace website and notifying them of updated information (as taught by Kumar) to the notification system disclosed by McElroy because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Kumar to the invention of McElroy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Kumar to the teachings of McElroy would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Kumar provide a predictable and useful improvement which yields an important benefit of allowing users are notified of favorable state changes automatically, without having to subscribe to be notified in connection with specific items [see Col 6, Lines 63 – 67]. 
Yerli, on the other hand, teaches digital content in a digital twin in a digital twin marketplace, wherein the digital twin represents an evolving virtual data model that mimics a physical asset and state changes of the physical asset; digital twin marketplace; digital content.
 [see [0006] (The virtual objects comprise one or more of a virtual twin, a pure virtual object, or an application, wherein at least one of the virtual objects represents a store of real-world items connected to a periodically-updated database with the real-world items of the store, and wherein the persistent virtual world system provides access to the database via a user interface of a user device.) [0023] (selection of products in virtual reality or augmented reality is performed by virtually selecting one or more products, or alternatively in augmented reality by physical interaction (e.g., physically moving a real-world object, such as physically grabbing and tossing one or more products into a real shopping basket, or a gesture-based interaction, such as physically touching a product and making a gesture that corresponds to placing the product in a virtual shopping basket). The selection data of each is identified by the one or more cameras, other sensing mechanisms, or combinations thereof, and is transmitted to the at least one server to update the store inventory (state changes of a physical asset) and shopping basket. In yet further embodiments, users may use a search engine connected to the inventory to input (e.g., by keying in, through voice commands, or through selection from a menu) a product name through an augmented reality interface enabling accessing the inventory in order to look for a desired product. The product information may comprise, for example, the product location in the store, available brands, price, flavors, sizes and colors.);
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by McElroy, the features, as taught by Yerli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McElroy, to include the teachings of Yerli, in order to enable updates of a database of real-world items via a virtual-world system (BBB, [0005]).

Regarding claim 2, the combination of McElroy and Kumar and Yerli teaches the computer-implemented method of claim 1. McElroy further discloses sending, by one or more computer processors, a subscription confirmation request to the one or more users associated with the query [see Fig. 6A, Element 604 and Col 6, Lines 2 – 10 (If it is determined that none of the search results match the search query with the threshold confidence, the system returns a sub-window (Fig. 6A, Element 604) that notifies the user that the item “Espresso color Violar 4.1 is not available for purchase, and asks the user whether they want to receive an alert when the item becomes available, as well as providing prompts to respond to the notification request (Elements 612, 614, 616, and 618); Examiner interprets Element 604 and associated responses as “confirmation requests”];
receiving, by one or more computer processors, at least one affirmative response to the subscription confirmation request from the one or more users [see Col 6, Lines 19 – 35 and Fig. 6A and Fig. 6D (As seen in FIG. 6A, the user may be presented several menu options. Such as a menu option “Yes” to register a request for a future notification on information when it is available. Referring now to FIG. 6D, a detail page where the user can register for receiving a future notification is depicted. Once the user submits a request for the future notification, the future notification may be generated and transmitted to the user as the item becomes available for purchase); Examiner interprets the menu options presented with the product notification request/prompt seen in Fig. 6A as the subscription confirmation request, and selecting “Yes” and registering for the notification as seen in Figs. 6A and 6D as an affirmative response];
and storing, by one or more computer processors, the query in association with the one or more users associated with the query from which the at least one affirmative response is received [see Col 2, Lines 62 – 67 (the electronic marketplace receives a registration from the user to get a future notification on the results of the search. The registration and the search query for the particular item may be stored in); see also Col 9, Lines 14 – 18 (the system updates the data store that maintains user information. The system may update the user profile information to reflect the fact that the user wanted to receive a notification though the desired notification type)].

Regarding claim 3, the combination of McElroy and Kumar and Yerli teaches the computer-implemented method of claim 2. McElroy further discloses determining, by one or more processors, one or more users subscribed to the new digital content [see Col 10, Lines 28 – 34 (if it is determined that the user is interested in receiving a future notification, the system may allow the user to register a request for a notification with a desired notification type. Upon receipt of the request, the system may add the request along with the search query and the desired notification type into a list of future notification requests on the item); Examiner interprets registration request as a subscription request, and by as such by submitting a registration to the system, the Examiner subscribes to the new content, and the system effectively receives that subscription] [Col 2 Ln 15-17] catalog meta data information of items stored for various electronic market places (digital content);
and sending, by one or more computer processors, the notification to the one or more users subscribed to the new digital content [see Col 10, Lines 56 – 59 and Col 11, Lines 19 – 21 (if the catalog data store is updated because product information about a new item is provided from a merchant or a manufacture, the system may check if any of a notification requests (e.g. subscriptions) are related to the new item. If it is determined that the matching search result is found, the system may send a notification about the item availability to the user through the desired notification type)].

Regarding claim 4, the combination of McElroy and Kumar teaches the computer-implemented method of claim 2. McElroy further discloses wherein sending the subscription confirmation request to one or more users associated with the query further comprises, prompting, by one or more computer processors, the one or more users to subscribe to the online marketplace to receive a notification of content added to the online marketplace that is associated with the query for which content was not found [see Col 6, Lines 2 – 10 and Fig. 6A – 6D (If it is determined that none of the search results match the search query with the threshold confidence, the system return a “No Result” notification to the user. Element 604: “No Result” sub-window notifies the user that the searched item (e.g. “Espresso color Violar 4.1) is not available. Via the sub-window the system asks the user whether they want to receive an alert when the item becomes available, by providing the user with menu options (Elements 612, 614, 616, 618) for selection. Should the user select the “Yes” the user is taken to window seen in Fig. 6D wherein the user can register for receiving future notifications); the Examiner interprets Element 604 and the associated menu options (e.g. specifically Element 615) as the subscription confirmation request that serve as a prompt for registration (e.g. subscription) and further the Examiner interprets registration for receiving an alert for a product is interpreted as the “subscription”)]. 
Yerli, further teaches digital twin marketplace; digital content. [see [0006] (The virtual objects comprise one or more of a virtual twin, a pure virtual object, or an application, wherein at least one of the virtual objects represents a store of real-world items connected to a periodically-updated database with the real-world items of the store, and wherein the persistent virtual world system provides access to the database via a user interface of a user device.) [0023] (selection of products in virtual reality or augmented reality is performed by virtually selecting one or more products, or alternatively in augmented reality by physical interaction (e.g., physically moving a real-world object, such as physically grabbing and tossing one or more products into a real shopping basket, or a gesture-based interaction, such as physically touching a product and making a gesture that corresponds to placing the product in a virtual shopping basket). The selection data of each is identified by the one or more cameras, other sensing mechanisms, or combinations thereof, and is transmitted to the at least one server to update the store inventory (state changes of a physical asset) and shopping basket. In yet further embodiments, users may use a search engine connected to the inventory to input (e.g., by keying in, through voice commands, or through selection from a menu) a product name through an augmented reality interface enabling accessing the inventory in order to look for a desired product. The product information may comprise, for example, the product location in the store, available brands, price, flavors, sizes and colors.);
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by McElroy, the features, as taught by Yerli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McElroy, to include the teachings of Yerli, in order to enable updates of a database of real-world items via a virtual-world system (BBB, [0005]).
Regarding claim 7, the combination of McElroy and Kumarand Yerli teaches the computer-implemented method of claim 1. 
Yerli further teaches wherein the received new digital content is digital content associated with a physical asset. [see [0006] (The virtual objects comprise one or more of a virtual twin, a pure virtual object, or an application, wherein at least one of the virtual objects represents a store of real-world items connected to a periodically-updated database with the real-world items of the store, and wherein the persistent virtual world system provides access to the database via a user interface of a user device.) [0023] (selection of products in virtual reality or augmented reality is performed by virtually selecting one or more products, or alternatively in augmented reality by physical interaction (e.g., physically moving a real-world object, such as physically grabbing and tossing one or more products into a real shopping basket, or a gesture-based interaction, such as physically touching a product and making a gesture that corresponds to placing the product in a virtual shopping basket). The selection data of each is identified by the one or more cameras, other sensing mechanisms, or combinations thereof, and is transmitted to the at least one server to update the store inventory (state changes of a physical asset) and shopping basket. In yet further embodiments, users may use a search engine connected to the inventory to input (e.g., by keying in, through voice commands, or through selection from a menu) a product name through an augmented reality interface enabling accessing the inventory in order to look for a desired product. The product information may comprise, for example, the product location in the store, available brands, price, flavors, sizes and colors.);
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by McElroy, the features, as taught by Yerli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McElroy, to include the teachings of Yerli, in order to enable updates of a database of real-world items via a virtual-world system (BBB, [0005]).


Regarding claim 8, claim 8 recites a computer program product comprising substantially similar limitations as claim 1. Claim 8 is rejected under substantially similar grounds as claim 1. 

Regarding claim 9, claim 9 recites a computer program product comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2. 

Regarding claim 10, claim 10 recites a computer program product comprising substantially similar limitations as claim 3. Claim 10 is rejected under substantially similar grounds as claim 3. 

Regarding claim 11, claim 11 recites a computer program product comprising substantially similar limitations as claim 4. Claim 11 is rejected under substantially similar grounds as claim 4. 

Regarding claim 14, claim 14 recites a computer program product comprising substantially similar limitations as claim 7. Claim 14 is rejected under substantially similar grounds as claim 7. 

Regarding claim 15, claim 15 recites a computer system comprising substantially similar limitations as claim 1. Claim 15 is rejected under substantially similar limitations as claim 1 above. 

Regarding claim 16, claim 16 recites a computer system comprising substantially similar limitations as claim 2. Claim 16 is rejected under substantially similar limitations as claim 2 above. 

Regarding claim 17, claim 17 recites a computer system comprising substantially similar limitations as claim 3. Claim 17 is rejected under substantially similar limitations as claim 3 above. 

Regarding claim 18, claim 18 recites a computer system comprising substantially similar limitations as claim 4. Claim 18 is rejected under substantially similar limitations as claim 4 above. 


Claims 5 – 6, 12 – 13 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy in view of Kumar and further in view of Maskatia et al., and US 2020/0401576 A1 to Yerli in further view of US 20130060660 A1 (hereafter referred to as “Maskatia”).
	Regarding claim 5, the combination of McElroy and Kumar and Yerli teaches the computer-implemented method of claim 1. The combination does not explicitly disclose mapping, by one or more computer processors, the query to an owner of the digital content.
However, Maskatia teaches mapping, by one or more computer processors, the query to an owner of the digital content [see 0067 (the synchronization and mapping engine can store the information from the content provider asset management system regarding media selections at the content provider in the metadata database. The inventory database can also supply the availability of media articles in the article dispensing machines to the website interface or to other portals, such as an application on a mobile device, when queried)]
One of ordinary skill in the art would have recognized that the known techniques described by reference in Maskatia would have been applicable to the inventions of McElroy and Kumar as they all share common functionality and purpose namely– notifying users of available products. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique mapping owner information with a query (as taught by Maskatia) to the notification system disclosed by McElroy and Kumar because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Maskatia to the invention of McElroy and Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Maskatia to the teachings of McElroy and Kumar would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Maskatia by generating notifications related to new media content which is found by mapping and matching media metadata can improve current systems by assisting in increasing consumption of media content [see 0017]. 

	Regarding claim 6, the combination of McElroy and Kumar and Yerli teaches the computer-implemented method of claim 1. The combination does not explicitly disclose wherein determining the new digital content corresponds to the query for which digital content was not found further comprises, matching, by one or more computer processors, a digital content title, an associated attribute, and a digital content owner of the new digital content to the query for which digital content was not found.
However, Maskatia teaches wherein determining the new digital content corresponds to the query for which digital content was not found further comprises, matching, by one or more computer processors, a digital content title, an associated attribute, and a digital content owner of the new digital content to the query for which digital content was not found; [see Col 6, Lines 43 – 48 (the system may ask the user about a category of the item, manufacturer of the item, price range, color, size, promotion availability, etc. The user can validate or invalidate whether the information is about the item that the user is looking for. Once the user validates, the information may be used as part of the search query); Examiner notes that the search query associated with the user includes information such as name of item (e.g. title), manufacturer information (e.g. owner), and price, color, size information (e.g. associated attributes); see also Col 8, Lines 9 – 13 (a determination is made as to whether any search result matches the search query with a first threshold confidence. The search results with the first threshold confidence are considered to include information about the searched item)]. 
The combination would have been obvious for at least similar reasons discussed above.

	

Regarding claim 12, claim 12 recites a computer program product comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5. 

Regarding claim 13, claim 13 recites a computer program product comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6. 


Regarding claim 19, claim 19 recites a computer system comprising substantially similar limitations as claim 5. Claim 19 is rejected under substantially similar limitations as claim 5 above. 

Regarding claim 20, claim 20 recites a computer system comprising substantially similar limitations as claim 6. Claim 20 is rejected under substantially similar limitations as claim 6 above. 

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues “ claim 15 is manipulating data with a computing device which cannot be construed to be “organizing human activity.””
Examiner disagrees. The steps recite monitoring a query, determining that one or more users logged in subsequent to new content being received, and sending a notification of new content to the users.  These steps only apply the business methods previously performed manually or in person (receiving a request, monitoring whether the user has returned after receiving new store inventory, and notifying them that the item is now available) to the technological environment of a digital twin marketplace, which does not integrate the abstract ideas into a practical application.
Applicant further argues that “claim 15 provides a practical application of efficiently sending notifications to users only after detecting the user has returned to the digital twin marketplace.”
Examiner disagrees.  These steps, as discussed in the previous argument, only apply the abstract ideas performed in real-world environments by people to a particular technological environment, and do not integrate them into a practical application.
Applicant further argues that “claim 15 is minimizing the interaction of the system with the user until the user is proactively engaged with the digital twin marketplace.  This language amounts to a specific limitation that adds unconventional steps that confine the claim to a particular useful application.”
Examiner disagrees.  Monitoring a query, determining that content was not found, receiving new content, determining it corresponds to the query, determining that the users have returned subsequent to the new content being received, and sending a notification of the new content to the users is regularly performed without the use of computers.  The claims only apply these abstract ideas to digital content on a digital twin marketplace and the technical environment of computing systems and the internet.  This is not enough to provide significantly more than the abstract idea, even when the claims are considered as a whole.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues “the asserted combination [of McElroy and Kumar … and Maskatia] does not teach or suggest the features of monitoring a query associated with one or more users for digital content in a digital twin in a digital twin marketplace, wherein the digital twin represents an evolving virtual data model that mimics a physical asset and state changes of the physical asset.”
However, neither McElroy nor Kumar nor Maskatia is relied upon to teach these limitations in the claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625